Citation Nr: 0931816	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel





INTRODUCTION

The Veteran had active service from May 19 to June 27, 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she has PTSD as a result of a 
sexual assault in service.  Specifically, she has reported 
that she was raped during basic training, right before her 
separation, and that she was advised not to report the rape 
because of the rank of the assailant.  

The Veteran's service records document that she entered basic 
training on May 22, 1972, that she performed well the first 
week of basic training, and that her performance became 
unsatisfactory the second week of basic training.  In 
response to her unsatisfactory performance, the Veteran began 
seeing a mental health counselor, to whom she reported being 
nervous and having problems with her Instructor because he 
reminded her of her father, who had raped her as a child.  
The Veteran also reported that she had been treated for 
psychiatric problems and a suicide attempt prior to service.  
On June 12, 1972, the Veteran was recommended for discharge 
due to "inadequate personality".  

The post-service evidence reflects the Veteran's histories of 
childhood sexual abuse, pre-service psychiatric treatment, 
and in-service sexual assault and diagnoses of depressive 
disorder and PTSD, to include as secondary to the in-service 
sexual assault.  

After review of the evidence, the Board finds that further 
development is necessary.  Initially, the Board notes that 
review of the record indicates that there are outstanding 
records, namely VA treatment records dating prior to 2000, 
pre-service treatment records, and the Social Security 
Administration (SSA) records.  As these records are 
potentially relevant, they should be requested.  
Additionally, the Board finds that an opinion must be 
obtained to determine if a psychiatric disorder was incurred 
in or aggravated by service.  See 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1. The AMC should review the claims 
file and ensure all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied. 

2.  The AMC should request the 
Veteran's SSA records, including all 
medical records which formed the basis 
of any decision rendered.  Efforts to 
obtain these records should be 
documented, and any evidence received 
in response to this request should be 
associated with the claims folder.

3.  The AMC should obtain all 
outstanding VA treatment records, 
particularly those dating prior to 
October 2000.  The AMC should also ask 
the Veteran to provide information 
about any private treatment, 
particularly the reported pre-service 
private treatment.  



4.  The AMC should schedule the Veteran 
for an examination to determine the 
nature and etiology of her psychiatric 
disorder.  All testing deemed necessary 
by the examiners should be performed 
and the results reported in detail.  
The claims folder must be available for 
review by the examiners in conjunction 
with the examinations and this fact 
should be acknowledged in the reports.  

For any diagnosed disorder, the 
examiner is requested to state whether 
the disorder preexisted service.  If 
so, the examiner is requested to state 
whether the psychiatric disorder 
clearly and unmistakably did not 
undergo aggravation during service.  If 
not, the examiner is requested to state 
whether it is at least as likely as not 
that the psychiatric disorder onset 
during service.  A complete rationale 
for all opinions expressed must be 
provided.

5.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


